Citation Nr: 0418674	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back strain with disc bulging.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection, with a 20 percent 
initial rating, for a low back strain with disc bulging.  He 
responded by filing a January 2002 Notice of Disagreement 
regarding this rating determination.  He was sent a March 
2002 Statement of the Case, and subsequently filed an April 
2002 VA Form 9, perfecting his appeal of this issue.  

This appeal was initially presented to the Board in September 
2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a March 2004 written statement, the veteran requested a 
hearing at the RO before a member of the Board.  This request 
was received at the RO in March 2004, prior to any 
notification to the veteran of the return of his claim to the 
Board; therefore, his request is timely.  See 38 C.F.R. 
§ 20.1304 (2003).  Because the veteran has requested a 
personal hearing before the Board, and such a hearing has yet 
to be afforded him, his claim must be remanded for the 
scheduling of such a hearing by the RO.  See 38 C.F.R. 
§ 20.700 et seq.  

Therefore, in light of the above, this appeal is remanded for 
the following development:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board, seated at the RO, as soon as 
practicable.  The veteran and his 
representative should also be afforded 
timely notice thereof.  

By this action, the Board takes no position regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




